J-S27005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ALEXANDER BRANDO HRIBAL                 :
                                         :
                   Appellant             :   No. 697 WDA 2018

          Appeal from the Judgment of Sentence January 22, 2018
  In the Court of Common Pleas of Westmoreland County Criminal Division
                    at No(s): CP-65-CR-0002394-2014


BEFORE:   OLSON, J., OTT, J., and COLINS*, J.

MEMORANDUM BY OLSON, J.:                         FILED OCTOBER 23, 2019

     Appellant, Alexander Brando Hribal, appeals from the judgment of

sentence entered on January 22, 2018 following his open guilty plea to 43

criminal charges related to a stabbing incident at Franklin Regional High

School in Westmoreland County, Pennsylvania wherein 19 students and a

security guard were injured. Upon careful review, we affirm.

     The trial court summarized the facts of this case as follows:

     The instant case arises out of a multiple victim stabbing incident
     at Franklin Regional High School on April 9, 2014.             The
     Commonwealth allege[d] that [Appellant] brought two
     eight[-]inch butcher knives into the school which he used to stab
     and slash students. [Appellant] then set off the fire alarm causing
     students to exit rooms on the first and second floors of the
     Franklin Regional High School and continued to randomly strike
     students. A total of 19 students were injured, some of the injuries
     [were] life[-]threatening. [Appellant] attempted to stab [one]
     student, Brett Faiola; however, Mr. Faiola blocked the knife with
     his book bag at that time and was not wounded. In addition to
     the 19 students stabbed, [Appellant] also stabbed Sergeant John

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S27005-19


        Resetar, who was a security guard at Franklin Regional High
        School, while he was trying to intervene.         [Appellant] was
        ultimately apprehended by Sam King, one of the assistant high
        school principals. When Mr. King told [Appellant] to drop the
        knives, [Appellant] said, “I’m not going to drop the knives. My
        work here isn’t finished. There’s more people to kill.” At this time,
        Joan Mellon, another assistant principal at Franklin Regional High
        School removed the knives from [Appellant’s] hands, and
        Murrysville Police Officer, William Yashke arrived and handcuffed
        [Appellant].

                               *               *      *

        During the [subsequent] investigation, investigators obtained a
        search warrant to search [Appellant’s] locker. The investigators
        discovered a statement titled “RAGNOROK” purportedly written
        and signed by [Appellant] and dated April 6, 2014. In the
        statement, [Appellant] declared his admiration for Dylan Klebold
        and Eric Harris who were responsible for killing 12 fellow students
        and one teacher and injuring 21 others at Columbine High School
        in Columbine, Colorado on April 20, 1999. The [statement]
        includes what could be described as an explicit plan to carry out
        the attack on the anniversary of the Columbine killings; however,
        since his school was closed on that day, he rescheduled the attack
        for April 9, 2012, the day of Eric Harris’ birthday. In the
        statement, [Appellant] wrote, “I can’t wait to see the priceless and
        helpless looks on the faces of the students of one of the ‘best
        schools in Pennsylvania’ realize their precious lives are going to
        be taken by the only one among them that isn’t a plebian.”

Trial Court Opinion, 5/9/2016, at 4-5 (record citations omitted).

        On April 25, 2014, the Commonwealth charged Appellant as an adult1

with 21 counts of attempted homicide, 21 counts of aggravated assault, and

one count of possession of a weapon on school property. 2 On March 12, 2015,

Appellant filed an omnibus pre-trial motion seeking, inter alia, decertification

____________________________________________


1   Appellant was 16 years old at the time of the attack.

2   18 Pa.C.S.A. §§ 2502/901, 2702, and 912, respectively.

                                           -2-
J-S27005-19


and transfer of his case to juvenile court. The trial court held decertification

hearings on June 22, 2015 and November 24, 2015. By opinion and order

entered on May 9, 2016, the trial court denied decertification to juvenile court.

       On July 29, 2016, Appellant filed a motion to change his plea from not

guilty to guilty but mentally ill.        On November 21, 2016, the trial court

conducted a hearing wherein Appellant presented the testimony of three

mental health experts and the Commonwealth presented one mental health

expert. The trial court denied relief regarding Appellant’s request to plead

guilty but mentally ill by order and opinion entered on February 2, 2017.

       On October 24, 2017, Appellant entered a general guilty plea to the

criminal charges filed against him, but left his sentence open for the trial court

to decide. The trial court scheduled sentencing and ordered a pre-sentence

investigation (PSI) report. On January 22, 2018, the trial court sentenced

Appellant to an aggregate term of 23½ to 60 years of imprisonment. This

timely appeal followed.3


____________________________________________


3  Appellant filed a timely post-sentence motion on February 1, 2018, seeking
modification of his sentence. The trial court denied relief on April 27, 2018.
On May 3, 2018, Appellant filed a notice of appeal. The trial court entered an
order on May 11, 2018, directing Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). After receiving an
extension of time from the trial court, Appellant complied timely. The trial
court subsequently issued an opinion pursuant to Pa.R.A.P. 1925(a) on July
19, 2018. In that opinion, the trial court also relied upon its earlier opinions
issued on May 9, 2016 and February 2, 2017 as additional rationale for
denying Appellant relief.



                                           -3-
J-S27005-19


       On appeal, Appellant presents three issues4 for our review:

       1. Whether the trial court erred in [] failing to grant [Appellant’s]
          petition for decertification to the Juvenile Division?

       2. Whether the trial court erred in failing to grant [Appellant’s]
          motion to change [his] plea to guilty but mentally ill where the
          evidence presented clearly supported the motion and a plea of
          guilty but mentally ill.

       3. Whether the trial court abused its discretion in imposing on
          [Appellant] an aggregate sentence of 23½ [] years to 60 years
          [of imprisonment] which sentence is excessive and unduly
          harsh.

Appellant’s Brief at 4 (superfluous capitalization omitted; issue numbers

added).

       In his first issue presented, Appellant argues that the trial court abused

its discretion by denying his decertification petition requesting transfer from

criminal court to juvenile court pursuant to 42 Pa.C.S.A. § 6322. Id. at 12-25.

He claims that he met his burden of proving by a preponderance of the

evidence that the public interest was served by the transfer.          Id. at 13.

Appellant asserts that the trial court placed undue emphasis on the impact of

the offenses on the victims and the community without giving meaningful

consideration to the remaining factors under Section 6322. Id. at 13 and 24.

More specifically, Appellant contends that the “community is working its way


____________________________________________


4  Appellant included a fourth issue in the statement of questions involved
section of his appellate brief, but abandoned that claim later in his argument.
See Appellant’s Brief at 4 and 33.          We will not address it.        See
Commonwealth v. Heggins, 809 A.2d 908, 912 n.2 (Pa. Super. 2002)
(“[A]n issue identified on appeal but not developed in the appellant's brief is
abandoned and, therefore, waived.”).

                                           -4-
J-S27005-19



through the incident and has, for the most part, moved on from the incident.”

Id. at 18. Appellant argues that based upon “the intense therapeutic regimen

that [he has] participated in,” he is not a future threat to public safety. Id.

In sum, Appellant posits that “[a]ll of the defense mental health professionals

found that after examination and treatment of [Appellant], that he [] was

amenable to treatment in the juvenile justice system and that he and society

would be better served by his rehabilitation in the juvenile justice system.”

Id. at 24.

       This Court has previously determined:

       The Juvenile Act, 42 Pa.C.S.A. § 6301 et seq., is designed to
       effectuate the protection of the public by providing children who
       commit ‘delinquent acts’ with supervision, rehabilitation, and care
       while promoting responsibility and the ability to become a
       productive member of the community. 42 Pa.C.S.A. § 6301(b)(2).
       The Juvenile Act defines a ‘child’ as a person who is under eighteen
       years of age. 42 Pa.C.S.A. § 6302. Typically, most crimes
       involving juveniles are tried in the juvenile court of the Court of
       Common Pleas.

       Our legislature, however, has deemed some crimes so heinous
       that they are excluded from the definition of ‘a delinquent act.’
       Pursuant to 42 Pa.C.S.A. § 6322(a) and § 6355(e), when a
       juvenile is charged with a crime, including murder or any of the
       other offenses excluded from the definition of ‘delinquent act’ in
       42 Pa.C.S.A. § 6302, the criminal division of the Court of Common
       Pleas is vested with jurisdiction. See 42 Pa.C.S.A. § 6302[.5]

       When a case involving a juvenile goes directly to the criminal
       division, the juvenile can request treatment within the juvenile
____________________________________________


5In this case, there is no dispute that the Commonwealth charged Appellant,
who was 16 years old at the time of the incident, with multiple counts of
attempted murder and aggravated assault, while using a deadly weapon.
Those acts are excluded from the definition of delinquent act. See Pa.C.S.A.
§§ 6302(2)(ii)(C) and 6302(2)(ii)(I).

                                           -5-
J-S27005-19


     system through a transfer process called ‘decertification.’ To
     obtain decertification, it is the juvenile's burden to prove, by a
     preponderance of the evidence, that transfer to the juvenile court
     system best serves the public interest. 42 Pa.C.S.A. § 6322(a).

     Pursuant to § 6322(a), the decertification court shall consider the
     factors contained in § 6355(a)(4)(iii) in determining whether the
     child has established that the transfer will serve the public
     interest. These factors are as follows:

        (A) the impact of the offense on the victim or victims;

        (B) the impact of the offense on the community;

        (C) the threat to the safety of the public or any individual
        posed by the child;

        (D) the nature and circumstances of the offense allegedly
        committed by the child;

        (E) the degree of the child's culpability;

        (F) the adequacy and duration of dispositional alternatives
        available under this chapter and in the adult criminal justice
        system; and

        (G) whether the child is amenable to treatment, supervision
        or rehabilitation as a juvenile by considering the following
        factors:

           (I) age;

           (II) mental capacity;

           (III) maturity;

           (IV) the degree of criminal sophistication exhibited by the
           child;

           (V) previous records, if any;

           (VI) the nature and extent of any prior delinquent
           history, including the success or failure of any previous
           attempts by the juvenile court to rehabilitate the child;

           (VII) whether the child can be rehabilitated prior to the
           expiration of the juvenile court jurisdiction;

           (VIII) probation or institutional reports, if any;

                                     -6-
J-S27005-19


            (IX) any other relevant factors[.]

         42 Pa.C.S.A. § 6355(a)(4)(iii).

         While the Juvenile Act requires that a decertification court
         consider all of these factors, it is silent as to the weight
         assessed to each by the court. However, ‘[w]hen a juvenile
         seeks to have his case transferred from the criminal division
         to the juvenile division, he must show that he is in need of
         and amenable to treatment, supervision or rehabilitation in
         the juvenile system.’ If the evidence presented fails to
         establish that the youth would benefit from the special
         features and programs of the juvenile system and there is
         no special reason for sparing the youth from adult
         prosecution, the petition must be denied and jurisdiction
         remains with the criminal division.

         The ultimate decision of whether to certify a minor to stand
         trial as an adult is within the sole discretion of a
         decertification court. This Court will not overturn a decision
         to grant or deny decertification absent a gross abuse of
         discretion. An abuse of discretion is not merely an error of
         judgment but involves the misapplication or overriding of
         the law or the exercise of a manifestly unreasonable
         judgment based upon partiality, prejudice or ill will.

Commonwealth v. Thomas, 67 A.3d 838, 841–843 (Pa. Super. 2013) (case

citation and original footnote omitted). “As an appellate court, we are unable

to usurp a trial court's credibility determinations.”       Commonwealth v.

Ramos, 920 A.2d 1253, 1260 (Pa. Super. 2007) (citation omitted).

      In its opinion regarding decertification, the trial court considered each

of the factors set forth at 42 Pa.C.S.A. § 6355(a)(4)(iii) in relation to the facts

of this case. Regarding the impact the offenses had on the victims, the trial

court heard testimony from six Franklin Regional High School students, five of

whom received injuries.     Trial Court Opinion, 5/9/2016, at 6.      Two of the

testifying students required over a month of hospitalization and numerous


                                       -7-
J-S27005-19



surgeries. Id. 6-8. There was testimony that the majority of the witnesses

had subsequent flashbacks, nightmares, and Post-Traumatic Stress Disorder

(PTSD), which required intensive counseling and therapy. Id. The trial court

found “that the testimony of the witnesses and the nature of the injuries [],

clearly rise to the level of having significant, life[-]changing impact on the

victims.” Id. at 8.

      Regarding the impact on the community, the trial court heard testimony

from four Franklin Regional High School staff members, a student who

witnessed her brother’s stabbing, and a victim’s parent. Id. at 9-10. The trial

court heard testimony that, when returning to school following the incident,

teachers and students remained traumatized daily by triggering sounds and

the sight of knives.   Id.    Despite therapy, witnesses to the crimes still

experienced flashbacks and nightmares.       Id.   As a result, the trial court

determined that while “the students and staff are making significant

progress[,] many individuals are still coping with the events that occurred on

April 9, 2014.” Id. at 10-11. Moreover, the trial court determined that the

alleged crimes affected the community as a whole because “expectations of

safety in schools and homes were significantly impacted[.]” Id. at 11.

      The trial court next addressed the threat to the safety of the public,

nature and circumstances of the alleged offenses, and the degree of the child’s

culpability. Id. at 11-13.   More specifically, the trial court determined:

      […Appellant’s] actions of taking two kitchen knives and bringing
      them to school without anyone noticing, pulling the fire alarm so
      there would be more potential victims available to him, indicating

                                      -8-
J-S27005-19


       that ‘he has more people to kill,’ resisting apprehension, and
       writing the statement titled ‘RAGNOROK,’ [Appellant] displayed a
       level of sophistication in carrying out these acts. The [trial c]ourt
       [found] that [Appellant] created a specific plan to harm as many
       people as possible and had the motivation and capability to
       execute that plan. The crimes were unprovoked, and [Appellant]
       knew several of the students since elementary school.
       Additionally, [Appellant’s] own words and actions signif[ied] that
       [Appellant] not only intended to wound others, but wished to kill
       as many people as possible. The [trial c]ourt reviewed the
       [statement] entitled ‘RAGNOROK,’ found in [Appellant’s] school
       locker which had been written by [Appellant]. The [trial c]ourt
       believe[d] that this letter could be interpreted as evidence of
       [Appellant’s] sophisticated and well thought plan to injure and/or
       cause the death of many individuals.

Id. at 12-13.

       Furthermore, the trial court examined the adequacy and duration of

dispositional alternatives and whether Appellant was amenable to treatment,

supervision or rehabilitation in the juvenile system.      The trial court heard

testimony from the unit manager of State Correctional Institution (SCI) Pine

Grove who testified that SCI Pine Grove has a program for young offenders,

under the age of 22, prosecuted as adults, and the trial court found it to be

“an adequate dispositional alternative in the adult criminal justice system.”

Id. at 13-14.     The trial court also heard testimony from four mental health

experts,6 but the trial court found the Commonwealth’s expert, Dr. Bruce

Wright, to be credible. Dr. Wright testified that he could not say with any

degree of medical certainty that Appellant was amenable to treatment or could

____________________________________________


6Appellant presented testimony from Dr. Alan Axelson, Dr. Christine Martone,
and Dr. Bruce Chambers. The Commonwealth presented testimony from Dr.
Bruce Wright.

                                           -9-
J-S27005-19



be rehabilitated in the juvenile system because despite intensive therapy,

Appellant    continued   to   have   episodes      of    depression,   problems     with

interpersonal relationships, and suicidal and homicidal ideations.                Id. at

16-17.

      The trial court ultimately concluded:

      Simply put, [the trial c]ourt [found] that the risk of [Appellant’s]
      relapse, potential for re-offending in a similar manner, now, or
      upon his release at age 21, and many unknown and unpredictable
      psychological/psychiatric factors, to outweigh the likelihood that
      [Appellant’s] re-entry into our community would be safe and of no
      concern to the community. This is not to detract from any
      progress [Appellant] has made while he has been intensively
      counseled by his team of psychiatrists and psychologists while in
      the custody of the Westmoreland County Detention Center and
      the Westmoreland County Prison. The [trial c]ourt believe[d] that
      [Appellant] received intensive and highly professional care while
      in custody. [That] progress, however measured, and regardless of
      prognosis, [did] not quell what the [trial c]ourt view[ed] as a real
      and serious risk to the community as a whole, if [Appellant were]
      released from custody upon reaching his 21 st birthday, which
      would necessarily occur [following] decertif[ication.]

      Upon review of the factors contained in 42 Pa.C.S.A.
      § 6355(a)(4)(iii), the [trial c]ourt [found] that [Appellant had] not
      established by a preponderance of the evidence that the transfer
      of his case [would] serve the public interest. Furthermore, the
      [trial c]ourt [found] that the juvenile system [could not]
      adequately address the myriad of concerns expressed by the
      Commonwealth’s expert[, Dr. Wright,] within the remaining time
      leading up to [Appellant’s] 21st birthday.

Id. at 17.

      Upon    review,    we   discern    no      abuse    of   discretion   in   denying

decertification. Initially, we reject Appellant’s contention that the trial court

did not adequately examine all of the factors under Section 6322. As set forth


                                        - 10 -
J-S27005-19



above, the trial court addressed each factor individually. Moreover, the trial

court was permitted to view the impact of the crimes on the victims and the

community as the most significant factors in denying a transfer to juvenile

court, as the Juvenile Act is silent as to the weight to be assigned by the court

as to each Section 632 factor. Additionally, the trial court found the

Commonwealth’s expert credible and endorsed his opinion that the juvenile

system could not rehabilitate Appellant before his anticipated release upon

turning 21 years of age. The record supports that conclusion and we will not

usurp that determination. Based upon our standard of review, we discern no

abuse of discretion and conclude that the trial court properly denied

decertification to juvenile court.   Accordingly, Appellant’s first issue lacks

merit.

       In his second issue presented, Appellant argues that the trial court erred

by failing to grant his motion to change his plea to guilty but mentally ill.

Appellant’s Brief at 25-28. In support of this argument, Appellant posits, in

sum:

       On November 21, 2016, the [trial c]ourt conducted a [m]ental
       [i]llness [h]earing [at which Appellant] presented testimony from
       Dr. Alan Axelson, M.D., Dr. Christine Martone, M.D., and Dr. Bruce
       Chambers, Ph.D.

       Dr. Axelson testified at the hearing that he had diagnosed
       [Appellant] with a depressive disorder with psychotic features,
       possible early onset schizophrenia and schizotypal personality
       disorder traits which he considered ‘very serious mental illness.’
       Axelson also testified that[,] at the time of the incident in April
       2014[, Appellant] knew the difference between right and wrong,
       but that, in his opinion, [Appellant] was mentally ill and not able
       to appreciate the consequences of his actions.

                                     - 11 -
J-S27005-19


      Dr. Martone testified at the hearing that she had diagnosed
      [Appellant] and that on the date of the incident [Appellant] was
      not legally insane[,] but mentally ill and not able to appreciate the
      wrongfulness of his conduct or to conform his conduct to the
      requirements of the law.

      Dr. Bruce Chambers testified that he administered a
      [psychological test called the Minnesota Multiphasic Personality
      Inventory (MMPI)] on his first interview with [Appellant] on April
      14, 2014 and that the results of the test clearly showed that
      [Appellant] was suffering from severe mental illness which he
      diagnosed     as     psychotic   depression    and/or      prodromal
      schizophrenia. In his final report[,] Dr. Chambers indicated that
      from his history, mental status evaluation and psychological
      testing results, it was evident that [Appellant] was suffering from
      a mental illness which significantly impaired his ability to conform
      to the law at the time of the incident.

      […T]he Commonwealth presented testimony, in opposition to
      [Appellant’s] motion [to change his plea to guilty but mentally ill],
      from Dr. Bruce Wright. Wright opined that although [Appellant]
      had a psychiatric illness, the psychiatric illness did not cause him
      to substantially lack the capacity to conform his behavior to the
      requirements of the law nor did it affect the ability to conform his
      behavior in any respect over the half a year or longer prior to the
      incident [in] April 2014.

      A full analysis of the evidence presented by the defense confirmed
      unequivocally that at the time of the incident in April 2014,
      [Appellant] was mentally ill and lacked the capacity to conform his
      behavior to the requirements of the law or to appreciate the
      wrongfulness of his conduct. Accordingly, [Appellant] requests
      that this [] Court find that the [trial] court abused its discretion in
      denying his [motion to change his plea to guilty but mentally ill]
      and order the matter returned to the [trial c]ourt for proceedings
      consistent with the entry of a [g]uilty [b]ut [m]entally [i]ll plea.

Appellant’s Brief at 27-28.

      The statutory provision governing the “guilty but mentally ill” defense

provides, in relevant part:

      § 314. Guilty but mentally ill



                                      - 12 -
J-S27005-19


      (a) General rule.—A person who timely offers a defense of
      insanity in accordance with the Rules of Criminal Procedure may
      be found “guilty but mentally ill” at trial if the trier of facts finds,
      beyond a reasonable doubt, that the person is guilty of an offense,
      was mentally ill at the time of the commission of the offense and
      was not legally insane at the time of the commission of the
      offense.

      (b) Plea of guilty but mentally ill.—A person who waives his
      right to trial may plead guilty but mentally ill. No plea of guilty but
      mentally ill may be accepted by the trial judge until he has
      examined all reports prepared pursuant to the Rules of Criminal
      Procedure, has held a hearing on the sole issue of the defendant's
      mental illness at which either party may present evidence and is
      satisfied that the defendant was mentally ill at the time of the
      offense to which the plea is entered. If the trial judge refuses to
      accept a plea of guilty but mentally ill, the defendant shall be
      permitted to withdraw his plea. A defendant whose plea is not
      accepted by the court shall be entitled to a jury trial, except that
      if a defendant subsequently waives his right to a jury trial, the
      judge who presided at the hearing on mental illness shall not
      preside at the trial.

      (c) Definitions.—For the purposes of this section and 42
      Pa.C.S.A. § 9727 (relating to disposition of persons found guilty
      but mentally ill):

         (1) “Mentally ill.” One who as a result of mental disease or
         defect, lacks substantial capacity either to appreciate the
         wrongfulness of his conduct or to conform his conduct to the
         requirements of the law.

                               *         *         *

18 Pa.C.S.A. § 314.

      In examining the trial court’s decision, we employ a de novo standard

of review for an error of law and our scope of review is plenary. In re Miles,

170 A.3d 530, 534 (Pa. Super. 2017); Commonwealth v. Rabold, 951 A.2d
329, 340 (Pa. 2008).

      Furthermore, we have stated:


                                      - 13 -
J-S27005-19



      [T]he “guilty but mentally ill” law and the diminished capacity
      standard, like the insanity defense, place great burdens on the
      trier of fact. Unlike the “reasonable man” standard in negligence
      law which asks the factfinder to compare a defendant's behavior
      with the usual or proper societal behavior, these ask the factfinder
      to look into the psyche of the defendant and discern its innermost
      workings. It is a most difficult assignment. As an appellate court
      with only the cold, lifeless record to guide us, we naturally defer
      to the trier of fact who heard the witness' tone of voice, saw their
      facial expressions and presumably caught the [proceeding’s]
      subtleties-all of which may be lost in the written word.

Commonwealth v. Cain, 503 A.2d 959, 971 (Pa. Super. 1986). “It is solely

the province of the trier of fact to pass upon the credibility of witnesses and

to give it such weight as may be accorded to the evidence therein produced.

The factfinder is free to believe all, part or none of the evidence.”

Commonwealth v. Shaver, 460 A.2d 742, 745 (Pa. 1983) (hearing judge

sitting as the trier of fact found the psychiatrist's testimony was too “vague,

evasive and equivocal”).

      In this case, the trial court determined:

      Upon a review of the [m]ental [i]llness [h]earing transcript, the
      professional reports prepared by the expert witnesses, and the
      briefs submitted by the parties, [the trial c]ourt [was] of the
      opinion that although [Appellant] may have suffered from a
      psychotic illness, his illness did not cause him to substantially lack
      the capacity to appreciate the wrongfulness of his conduct or
      conform his behavior to the requirements of law on April 9, 2014
      for the following reasons:

      First, the [trial c]ourt [found] that [Appellant’s] planning and
      preparation leading up to the April 9, 2014 incident can clearly be
      interpreted as evidence that [Appellant] had the substantial
      capacity to appreciate the wrongfulness of his conduct and
      conform his behavior to the law. A review of the testimony and
      the reports prepared by the mental health professionals, reveals
      that [Appellant] first began planning for this event in September

                                     - 14 -
J-S27005-19


       of 2013 when he researched indirect suicide and became familiar
       with the Columbine tragedy.          Next, [Appellant] selected a
       significant date to carry out the attack. He had originally planned
       to carry out the attack on the anniversary of the Columbine
       killings; however, since [Franklin Regional High School] was
       closed that day, he rescheduled the attack for April 9, 2014, the
       day of Eric Harris’ birthday.[7] Prior to the incident, [Appellant]
       wrote a statement titled RAGNAROK in which he referred to the
       attack as a “violent action,” “monstrosity,” and “crime.” In the
       statement, [Appellant] wrote, “I can’t wait to see the priceless and
       helpless looks on the faces of the students of one of the ‘best
       schools in Pennsylvania’ realize their precious lives are going to
       be taken by the only one among us who isn’t a plebian.” During
       an interview with Dr. Chambers, [Appellant] stated that he
       “practiced not feeling anything in his mind while envisioning the
       actions he was planning to take” and he “tried to be numb as he
       did not want to feel anything to prevent him from completing his
       mission.”

       In light of [Appellant’s] actions in the preparation of this attack,
       his statements contained in the RAGNAROK letter, and his
       answers to questions posed by several mental health
       professionals, the [trial c]ourt [found] that the opinions offered by
       Dr. [Bruce] Wright, credibly support a finding that [Appellant] not
       only understood that what he was doing was wrong, but that he
       was aware of the foreseeable consequences of his actions. In
       particular, [Appellant] reported to several mental health
       professionals that he did not plan on surviving the attack.
       [Appellant] expressed concern for the pain this incident would
       inevitably cause friends and family. Additionally, [Appellant]
       reported feeling empathy and sympathy for the victims.

       Likewise, the [trial c]ourt [found] that [Appellant] was able to
       conform his behavior to the law [as] evidenced by the fact that he
       was able to maintain other lawful behaviors leading up to the April
       9, 2014 incident. On the date of the incident, [Appellant] obtained
       and concealed two kitchen knives and brought them into the
       school without anyone noticing the knives. There [was] no
       evidence to suggest that [Appellant] disclosed his plan to anyone.
       In fact, there was no indication that anyone in his life, such as his
       family, teachers, or peers noticed any psychotic symptoms
____________________________________________


7As previously mentioned, Eric Harris was one of the Columbine High School
shooters.

                                          - 15 -
J-S27005-19


     whatsoever prior to the date of the incident. Dr. Wright testified
     that although it is not impossible, it would be extremely unlikely
     for someone close to [Appellant] to not observe any of these
     symptoms. Additionally, [Appellant] performed well academically
     and there were no reports of behavioral problems at home or at
     school.

     Second, the [trial c]ourt [found] that the manner in which
     [Appellant] carried out the April 8 2014 incident demonstrate[d]
     that [Appellant] had the substantial capacity to appreciate the
     wrongfulness of his conduct and conform his behavior to the law.
     The [trial c]ourt [found] that [Appellant] engaged in a
     well organized and sophisticated plan to commit a deliberate act,
     namely killing as many people as possible. After bringing in two
     eight inch butcher knives into the school and beginning to stab
     and slash students, [Appellant] set off the fire alarm in an attempt
     to lure more victims out into the hallway. When [Appellant] was
     finally apprehended and instructed to drop the knives, [Appellant]
     said, “I’m not going to drop the knives. My work isn’t finished.
     There’s more people to kill.” Once apprehended, [Appellant]
     reported that he no longer felt that Eric Harris and Dylan Klebold
     were controlling him from hell and once he was taken to the police
     station, he realized it was wrong. Dr. Wright testified that he
     never heard of an individual who had a psychotic disorder
     instantaneously improve.

     Third, the [trial c]ourt [found] that [Appellant’s] statements to
     different medical professionals and his reported history of
     symptoms after the April 9, 2014 incident appear inconsistent and
     raise concerns regarding reliability of a diagnosis of a psychotic
     disorder.    During an interview with Dr. Wright, [Appellant]
     reported that he felt he was “being controlled from hell by Harris
     and Klebold.” To the contrary, however, the reports prepared by
     Dr. Axelson, Dr. Martone, and Dr. Chambers are devoid of any
     indication that [Appellant] felt “controlled” by Eric Harris and
     Dylan Klebold. When interviewed by Dr. Axelson, [Appellant]
     stated that he “felt a connection with the intent of Dylan Klebold
     and Eric Harris.” Drs. Martone[’s] and Chambers[’] reports
     indicate[d] that [Appellant] was “obsessed” with Columbine and
     felt as if he was on a “mission” to commit a similar attack at
     Franklin Regional High School. Additionally, Dr. Axelson’s report
     indicated that [Appellant] remembered getting the kni[ves] from
     the kitchen, but he did not remember the actual episode;
     however, Dr. Martone’s and Dr. Chambers’ reports indicate that


                                    - 16 -
J-S27005-19


      [Appellant] remembered the episode and began to feel empathy
      and sympathy for the victims.

      Contrary to [Appellant’s] responses found in Dr. Wright’s report,
      [Appellant] never reported any history of hallucinations or
      delusions to Dr. Martone or Dr. Chambers and initially, neither
      doctor diagnosed [Appellant] with a psychotic illness. It wasn’t
      until subsequent evaluations that the doctors’ opinions changed
      based on [Appellant’s] statements indicating a more severe
      illness. Additionally, there is no mention in the RAGNOROK letter,
      which was dated three days prior to the attack, that [Appellant]
      felt he was being controlled by the Columbine perpetrators.

      As there [were] different accounts of the psychotic symptoms to
      different professionals, it raise[d] concern with [the trial c]ourt as
      to the reliability of a [diagnosed] psychotic disorder. [The trial
      c]ourt [found] the testimony of Dr. Wright to be credible and
      agree[d] with his opinion that inconsistency over the course of
      time raise[d] concerns whether [Appellant] actually had those
      symptoms at all, or the magnitude described.

      Although the [trial c]ourt [found] that [Appellant] may have
      suffered from a psychotic illness, [it was] of the opinion that
      [Appellant] possessed the capacity to appreciate the wrongfulness
      of conduct and substantially conform his conduct to the law on
      April 9, 2014. Thus, [it concluded] that [Appellant did] not meet
      the criteria for entering a plea of guilty but mentally ill.

Trial Court Opinion, 2/2/2017, at 9-13 (record citations omitted).

      We agree with the trial court’s determination that Appellant failed to

establish that he was guilty but mentally ill at the time of the incident.

Initially, we note that Appellant asks us to credit his experts’ opinion over the

opinion of the Commonwealth’s expert. We cannot. It was within the trial

court’s province to rely upon Dr. Wright’s testimony as credible and we will

not usurp that credibility determination. Upon review of the record, Dr. Wright




                                     - 17 -
J-S27005-19



testified that Appellant appreciated the wrongfulness of his conduct, 8 but

planned a detailed, concealed criminal plan and then carried it out anyway.

Appellant described the incident as “a monstrosity, a violent act, and a crime.”

N.T., 11/21/2016, at 99. As such, Dr. Wright opined that Appellant “knew

what he was doing was wrong.” Id.

       In determining that Appellant deliberately chose not to conform his

behavior to the requirements of the law, Dr. Wright noted:

       […Appellant] practiced trying not to feel. He tried to be numb so
       he could carry out this act, but as the act [] was occurring, he
       began to feel empathy for the victims. To me, that shows [] this
       was a deliberate, volitional act. He tried to train himself to do
       something that he knew was wrong. He had the capacity to know
       this was wrong, and he had the capacity to conform his behavior
       to the requirements of the law. He chose not to.

Id. at 100.

       Dr. Wright also recognized that, over time, Appellant inconsistently

changed his story to the other various mental health examiners. In turn, the

defense experts changed their diagnoses, their opinions became “more severe

with time,” and that raised concern for Dr. Wright “about the reliability of

[Appellant’s] report of psychotic symptoms.” Id. at 100-108.

       Ultimately, Dr. Wright stated:

       […]The fact that [Appellant] was empathetic and sympathetic,
       both words were used [by him], he knew that what he was doing
       was wrong.
____________________________________________


8Dr. Axelson, Dr. Martone, and Dr. Chambers all testified that Appellant could
appreciate the difference between right and wrong at the time of the incident.
N.T., 11/21/2016, at 9, 38, and 80.

                                          - 18 -
J-S27005-19


                               *               *     *

       [Appellant] had a psychiatric illness. [] I don’t disagree with that.
       But, it’s my opinion that the psychiatric illness did not cause him
       to lack, to substantially lack the capacity to conform his behavior
       to the requirements of the law, nor did it affect his ability to
       conform his behavior in any respect over the half a year or longer
       prior to this [incident]. He was able to maintain other lawful
       behaviors. He was able to perform well in school. His behavior
       was not a problem at home. It’s my opinion that this illness did
       not reach the magnitude that it affected his ability to conform his
       behaviors to the requirements of the law, or his behavior in any
       other respect.

Id. at 110-111.

       Based on the foregoing, we discern no error in denying Appellant’s

request to plead guilty but mentally ill. While Appellant contends that this

Court should accept his experts’ opinions, the trial court was free to believe

all, part, or none of the evidence presented. Instead, the trial court credited

the testimony of the Commonwealth’s expert who opined that Appellant was

not guilty but mentally ill when committing the offenses at issue. Because the

record supports the trial court’s decision, we find no merit to Appellant’s

second appellate claim.

       In his third issue presented, Appellant contends that the trial court

abused its discretion by imposing an aggregate sentence of 23½ to 60 years

of imprisonment.9 Appellant’s Brief at 28-33. Appellant claims he presents a
____________________________________________


9   More specifically, the trial court sentenced Appellant at Count 35 of the
criminal information to 16½ to 40 years of incarceration. At Counts 7, 13, 21,
23, 25, and 29, the trial court imposed terms of incarceration of 16½ to 40
years, concurrent to Count 35. At Count 1, the trial court sentenced Appellant
to seven to 20 years of incarceration, consecutive to Count 35. At Counts 3,



                                          - 19 -
J-S27005-19



substantial question to implicate our Court’s review of the discretionary

aspects of sentencing of this case because the trial court’s application of the

sentencing guidelines was clearly unreasonable. Id. at 30-32. Appellant also

argues that “it is evident that the [trial c]ourt placed undue influence on the

impact on the victims and the community and did not meaningfully consider

[Appellant’s] prior criminal record, age, personal characteristics and potential

for rehabilitation.” Id. at 32.

       We have previously determined:

       Challenges to the discretionary aspects of sentencing do not
       entitle an appellant to an appeal as of right. Prior to reaching the
       merits of a discretionary sentencing issue[, w]e conduct a
       four-part analysis to determine: (1) whether appellant has filed a
       timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
       the issue was properly preserved at sentencing or in a motion to
       reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
       whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
       (4) whether there is a substantial question that the sentence
       appealed from is not appropriate under the Sentencing Code, 42
       Pa.C.S.A. § 9781(b).

Commonwealth v. Andrews, 213 A.3d 1004, 1016 (Pa. Super. 2019).

       Here, Appellant filed a timely notice of appeal, preserved his sentencing

claim in a post-sentence motion, and included in his appellate brief a

statement of reasons relied upon pursuant to Pa.R.A.P. 2119(f). However, for




____________________________________________


5, 9, 11, 15, 17, 19, 37, 39, and 41, the trial court imposed sentences of
seven to 20 years of incarceration, concurrent to Count 1. The trial court
imposed no further sentence on the remaining charges. See N.T., 1/22/2018,
at 80-82.

                                          - 20 -
J-S27005-19



the reasons that follow, Appellant’s claim does not raise a substantial question

for our review.

      [A] defendant may raise a substantial question where he receives
      consecutive sentences within the guideline ranges if the case
      involves circumstances where the application of the guidelines
      would be clearly unreasonable, resulting in an excessive sentence;
      however, a bald claim of excessiveness due to the consecutive
      nature of a sentence will not raise a substantial question.

Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa. Super. 2013). A claim

that an aggregate sentence resulting from the imposition of consecutive

sentences is excessive raises a substantial question if the “decision to

sentence consecutively raises the aggregate sentence to, what appears upon

its face to be, an excessive level in light of the criminal conduct at issue in the

case.” Id. at 1273 (citation omitted); see Commonwealth v. Moury, 992
A.2d 162, 171–172 (Pa. Super. 2010) (“The imposition of consecutive, rather

than concurrent, sentences may raise a substantial question in only the most

extreme circumstances, such as where the aggregate sentence is unduly

harsh, considering the nature of the crimes and the length of imprisonment.”);

see also Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011)

(citation omitted) (An appellant is not entitled to receive a “volume discount”

at sentencing for multiple offenses committed).

      Here, Appellant does not explicitly challenge the consecutive nature of

his sentences. However, by claiming that his aggregate sentence is excessive,

he indirectly impugns the consecutive nature of his overall sentence, which

does not raise a substantial question entitled to our review. Moreover, we do

                                      - 21 -
J-S27005-19



not deem Appellant’s aggregate sentence as excessive or unreasonable in light

of the violent criminal conduct and number of victims at issue. Appellant pled

guilty to 43 criminal offenses (42 of which are felonies) in connection with a

stabbing incident at a high school that left 19 students and a security guard

seriously injured and traumatized an entire community. Appellant’s aggregate

sentence is not clearly unreasonable or irrational in light of his criminal

conduct. See 42 Pa.C.S.A. § 9781(c)(2) (“The appellate court shall vacate

the sentence and remand the case to the sentencing court with instruction if

it finds [] the sentencing court sentencing within the sentencing guidelines but

the case involves circumstances where the application of the guidelines would

be clearly unreasonable.”).    Furthermore, Appellant was not entitled to a

volume discount at sentencing merely because the crimes arose from one

criminal episode.     Appellant’s claim that his sentence, comprised of

consecutive standard range punishments imposed for multiple violent

assaults, was unreasonable simply does not present a substantial question for

review.

      In conjunction, Appellant also claims that the sentencing court abused

its discretion by failing to consider his personal circumstances and

rehabilitative needs. However, failure to adequately consider mitigating

factors generally does not raise a substantial question. Moury, 992 A.2d at

171. Thus, Appellant’s claim that the trial court did not adequately consider

mitigating factors before imposing his sentence does not raise a substantial

question to implicate our review of the discretionary aspects of sentencing in

                                     - 22 -
J-S27005-19



this case.    Finally, even if we were to find that Appellant presented a

substantial question, the trial court had the benefit of a PSI report and, thus,

we presume that the trial court was aware of Appellant’s prior criminal record,

age, and personal characteristics. See Commonwealth v. Rhoades, 8 A.3d
912, 919 (Pa. Super. 2010) (“[W]here, as here, the sentencing court had the

benefit of a [PSI] report, we can assume the sentencing court was aware of

relevant information regarding the defendant's character and weighed those

considerations along with mitigating statutory factors.”). As such, Appellant’s

final claim fails.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2019




                                     - 23 -